634 N.W.2d 709 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Keonta BARTON, Defendant-Appellee.
No. 118671, COA No. 226416.
Supreme Court of Michigan.
October 23, 2001.
On order of the Court, the application for leave to appeal from the February 2, 2001 decision of the Court of Appeals is considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the trial court for further proceedings. There were not substantial and compelling reasons for the trial court to depart from the mandatory minimum sentence. People v. Fields, 448 Mich. 58, 528 N.W.2d 176 (1995).
MICHAEL F. CAVANAGH, J., dissents and states as follows:
Contrary to the factual conclusions drawn by the majority, I find no abuse of discretion by the trial court or the Court of Appeals and would deny leave.
MARILYN J. KELLY, J., concurs with the statement of MICHAEL F. CAVANAGH, J.